Title: From James Madison to William Pinkney, 23 April 1806
From: Madison, James
To: Pinkney, William


                    
                        Sir,
                        Department of State April 23d 1806
                    
                    I have the honor to make known to you that by a nomination of the President with the concurrence of the Senate you are united with Mr Monroe in a Commission Plenipotentiary and Extraordinary “for settling all matters of difference between the United States and the United Kingdom of Great Britain and Ireland, relative to wrongs committed between the parties on the high seas, or other waters, and establishing the principles of navigation and commerce between them.”
                    The Commission, and instructions, required by this appointment will be made ready as soon as the extent and importance of its objects will permit; and it will be agreeable, if you should not be unwilling to undertake the service, that your own arrangements should be calculated to avoid delay as much as possible. I take the liberty of adding, that it may be of advantage to the occasion, as well as satisfactory to yourself, to spare a few days for looking over certain portions of the records and documents in the office of State, of which it may not be convenient to furnish copies. I have the honor to be &c
                    
                        James Madison
                    
                